Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on January 19, 2022. 

2. Claims 1-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receive, at a computing device, an update package comprising update operational files, at least one of the update operational files to replace a corresponding original operational file on the computing device; determine which of the original operational files on the computing device are to be replaced with one of the update operational files; remove, from the update package, update operational files that are the same as a corresponding original operational file already on the computing device to produce a reduced update package; store, at the computing device, a delta file indicating just the original operational files already on the computing device that are to be replaced with a corresponding update operational file from the update package; and after removing from the update package the update operational files that are the same as the corresponding original file already on the computing device, install the reduced update package at the computing device,” in independent claims 1, 7, and 17, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

NPL to Xiao et al. discloses a recovery algorithm for service execution failure in the context of concurrent process execution. Data dependencies are analyzed from data changes that are extracted from database transaction log files and generated as a stream of deltas from Delta-Enabled Grid Services. The deltas are merged by time stamp to create a global schedule of data changes that, together with the process execution context, are used to identify processes that are read and write dependent on failed processes.

US 2016/0041819 to Mantena et al. discloses a delta file is received in a data center that hosts various instances of a service application. The delta file represents a difference between a new version of the service application and a previous version of the service application. An instance of the service application installed in the data center is removed from service temporarily in order to update it from the previous version of the service application to the new version of the service application.


5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.

Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192